Title: From Thomas Jefferson to Jean Baptiste Ternant, with Jefferson’s Notes on Diplomatic Medals, 22 May 1793
From: Jefferson, Thomas
To: Ternant, Jean Baptiste



Sir
Philadelphia May 22d: 1793.

The President of the United States in a letter addressed to the provisory executive Council of the french republic, has expressed his sense of your merit and his entire approbation of your conduct while here. He has also charged me to convey to yourself the same sentiments on his part. It is with pleasure I obey this charge, in bearing witness to the candour and integrity of your conduct with us, and to the share you may justly claim in the cultivation of harmony and good understanding between the two nations by a ready accomodation to circumstances, whenever offices of friendship or duty were to be claimed or rendered on either side.
To the homage thus paid to truth and justice permit me to add sincere wishes that in whatever line you may engage for the good of either or both republics, your course may be marked with success and prosperity.
As a testimony of the regard of the United States we shall take an early occasion to ask your acceptance of a medal and chain of gold on their part. I have the honor to be with sentiments of great respect, Sir, Your most obedient and most humble servant
[Subjoined to PrC of draft:]
Notes on the subject of the present.
It was proposed that the medal should always contain 150. dollars worth of gold; it was presumed the gentlemen would always keep this.
The chain was to contain 365 links always, but these to be proportioned in value to the time the person had been here, making each link worth 3. dimes for every year of residence. No expence to be bestowed on the making because it was expected they would turn the chain into money.—On this plan


Luzerne’s chain for
8¼ years residence @
2½D. a link with the medal worth
 1062.½D.


Van Berckel’s
5.
1½D.
  697.


De Moustier’s
3.
 9 dismes
  478½


Ternant’s
1¾ (say 2.)
 6 dismes
  369.





2,607


